DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiver in claims 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Upon reviewing of the specification of current application, Examiner finds no specific structure being described for the recited “receiver”. Specifically, the receiver is described as a communication interface 10 (see page 8, lines 12-13, block 10 of element 6 in Fig. 1). There is no further description of the structure of either the communication interface 10 or the receiver.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “receiver” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-9 depend on claim 7 thus inheriting the rejected feature.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,721,544 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent
Claim 2. (New) A method of making watermarking data embedded in a single stream accessible to a receiver, 
wherein the single stream comprises video and/or audio data; 
wherein the single stream is to be transmitted as a packetized single stream in a streams package such that the receiver can use the watermarking data to watermark the video and/or audio data in the single stream without reconstructing the single stream from the streams package; and 

wherein the watermarking data identifies one or more watermarking locations in the video and/or audio data in the single stream to be modified by the receiver in accordance with the watermarking data, 

the method comprising: 

determining respective one or more watermarking streams package locations in the streams package corresponding to the one or more watermarking locations; and 

embedding, in the single stream, the watermarking data including watermarking 

wherein the watermarking data includes at least one identifier to indicate a location that is used for watermarking data and an address of a streams package packet that includes a start of the watermarking data, all watermarking data having a same predetermined length.

Claim 3. (New) The method according to claim 2 further comprising: subsequent to embedding or modifying the watermarking data, packetizing the ES into one or more packetized single stream packets, each packet comprising a packet header, and adding watermarking data location information identifying a location in the streams package corresponding to the location that is used for the watermarking data in the single stream the packet header of a packetized single stream packet.

Claim 4. (New) The method according to claim 3, wherein the packetized single
stream packet includes the watermarking data.

Claim 5. (New) A method of watermarking video data in a single stream, the method


receiving a streams package carrying packetized single stream packets of the single stream; 

accessing data in the streams package identifying a location of watermarking data in the streams package; 

detecting, in the data in the streams package, watermarking data location information in a header of at least one of the packetized single stream packets; 

accessing the watermarking data at the location in the streams package identified by the watermarking data location information, wherein the watermarking data comprises watermarking location information identifying one or more watermarking streams package locations in the streams package corresponding to respective one or more watermarking locations in the single stream to be modified; 

identifying video data to be modified using the watermarking location information; and
modifying the identified video data at the one or more watermarking streams package locations in accordance with the watermarking data, 



Claim 6. (New) The method according to claim 5, wherein the header of the at least
one packetized single stream packet includes the watermarking data location information identifying the location that is used for the watermarking data m the streams package, the streams package is received in scrambled form, and the method comprises descrambling the scrambled streams package prior to accessing data in the packetized single stream packet.

Claim 7. (New) A content reproduction device comprising:

a receiver configured to receive a streams package encoding a single stream;

a memory configured to store all or a portion of the streams package as it is received;

 a processor configured to process the streams package, and configured to: 



detect, in the data in the streams package, watermarking data location information in a header of at least one packetized single stream packet included in the streams package; 

access the watermarking data at the location in the streams package identified by the watermarking data location information, wherein the watermarking data comprises watermarking location information identifying one or more watermarking streams package locations in the streams package corresponding to respective one or more watermarking locations in the single stream to be modified; identify video data to be modified using the watermarking location information; and

modify the identified video data at the one or more watermarking streams package
locations in accordance with the watermarking data, wherein the watermarking data includes at least one identifier to indicate a location that is used for watermarking data and an address of a streams package packet that includes a start of the watermarking data, all watermarking data to have a same predetermined length.


Claim 9. (New) The device according to claim 8, wherein the processor is implemented by dedicated conditional access hardware.
Claim 10. (New) A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a computer, cause the computer to perform a method comprising: 

generating a streams package comprising a data structure, the data structure comprising pairs of location and watermarking data, a location data referencing locations in the streams package to be modified by watermarking in a frame of reference of the streams package and the watermarking data indicates the modification to be made at each location; and 

transmitting the streams package, wherein the watermarking data includes at least one identifier to indicate a location that is used for watermarking data and an address of a streams package packet that includes a start of the watermarking data, all watermarking data to have a same predetermined length.

Claim 11. (New) The non-transitory computer-readable medium according to claim 10, wherein the watermarking data indicates the modification to be made at each location as a function of at least data identifying a device used to decode the streams package.

Claim 12. (New) The non-transitory computer-readable medium according to claim 10, wherein the streams package comprises data indicating the location that is used for the watermarking data in the frame of reference.

Claim 13. (New) The non-transitory computer-readable medium according to claim 12, wherein the data indicating the location of the watermarking data is located in a packetized single stream header.

wherein the ES comprises video and/or audio data; 
wherein the ES is to be transmitted as a Packetized Elementary Stream (PES) in a Transport Stream (TS) such that the receiver can use the watermarking data to watermark the video and/or audio data in the ES without reconstructing the ES from the TS; and 



wherein the watermarking data identifies one or more watermarking locations in the video and/or audio data in the ES to be modified by the receiver in accordance with the watermarking data, 

the method comprising: 

determining respective one or more watermarking TS locations in the TS corresponding to the one or more watermarking locations; and 



wherein the watermarking data includes an identifier to indicate a location that is used for watermarking data and an address of a TS packet that includes a start of the watermarking data, all watermarking data having a same predetermined length. 



    2. The method according to claim 1 further comprising: subsequent to embedding or modifying the watermarking data, packetizing the ES into one or more PES packets, each packet comprising a packet header, and adding watermarking data location information identifying a location in the TS corresponding to the location that is used for the watermarking data in the ES the packet header of a PES packet. 



    3. The method according to claim 2, wherein the PES packet includes the watermarking data. 




receiving a Transport Stream (TS) carrying Packetized Elementary Stream (PES) packets of the ES; 

accessing data in the TS identifying a location of watermarking data in the TS; 


detecting, in the data in the TS, watermarking data location information in a header of at least one of the PES packets; 


accessing the watermarking data at the location in the TS identified by the watermarking data location information, wherein the watermarking data comprises watermarking location information identifying one or more watermarking TS locations in the TS corresponding to respective one or more watermarking locations in the ES to be modified;


identifying video data to be modified using the watermarking location information; and modifying the identified video data at the one or more watermarking TS locations in accordance with the watermarking data, 


wherein the watermarking data includes an identifier to indicate a location that is used for watermarking data and an address of a TS packet that includes a start of the watermarking data, all watermarking data having a same predetermined length. 


    5. The method according to claim 4, wherein the header of the at least one PES packet includes the watermarking data location information identifying the location that is used for the watermarking data in the TS, the TS is received in scrambled form, and the method comprises descrambling the scrambled TS prior to accessing data in the PES packet. 


    6. A content reproduction device comprising:

a receiver configured to receive a Transport Stream (TS) encoding an Elementary Stream (ES); 
a memory configured to store all or a portion of the TS as it is received; 

a processor configured to process the TS, and configured to: 

access data in the TS, the data identifying a location of watermarking data in the TS; 


detect, in the data in the TS, watermarking data location information in a header of at least one Packetized Elementary Stream (PES) packet included in the TS; 


access the watermarking data at the location in the TS identified by the watermarking data location information, wherein the watermarking data comprises watermarking location information identifying one or more watermarking TS locations in the TS corresponding to respective one or more watermarking locations in the ES to be modified; identify video data to be modified using the watermarking location information; and 


modify the identified video data at the one or more watermarking TS locations in accordance with the watermarking data, wherein the watermarking data includes an identifier to indicate a location that is used for watermarking data and an address of a TS packet that includes a start of the watermarking data, all watermarking data to have a same predetermined length. 

    7. The device according to claim 6, wherein accessing data in the TS identifying the location of watermarking data in the TS 




    8. The device according to claim 7, wherein the processor is implemented by dedicated conditional access hardware. 
    9. A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a computer, cause the computer to perform a method comprising: 

generating a Transport Stream (TS) comprising a data structure, the data structure comprising pairs of location and watermarking data, a location data referencing locations in the TS to be modified by watermarking in a frame of reference of the TS and the watermarking data indicates the modification to be made at each location; and 

transmitting the TS, wherein the watermarking data includes an identifier to 

    10. The non-transitory computer-readable medium according to claim 9, wherein the watermarking data indicates the modification to be made at each location as a function of at least data identifying a device used to decode the TS. 


    11. The non-transitory computer-readable medium according to claim 9, wherein the TS comprises data indicating the location that is used for the watermarking data in the frame of reference. 


    12. The non-transitory computer-readable medium according to claim 11, wherein the data indicating the location of the watermarking data is located in a Packetized Elementary Stream (PES) header.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.